NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER JAMES LITTLE, AKA Peter Little,           No. 14-15690
AKA Peter J. Little,
                                                D.C. No. 2:12-cv-02512-FJM
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

CHARLES L. RYAN, named as: Charles
Ryan, Director of A.D.C. at 1601 W.
Jefferson St. Phoenix, AZ 85007;
UNKNOWN RADECKI, Mr./ Director or
A.C.I. for A.D.C. at 1601 E. Jefferson St.,
Phoenix, AZ 85007,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                  Frederick J. Martone, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Arizona state prisoner Peter James Little appeals from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in his 42 U.S.C. § 1983 action alleging constitutional violations in

connection with his prison employment. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.

      Little forfeited his opportunity to appeal the denial of his motions to amend

because he did not file any objections to the magistrate judge’s orders. See

Bastidas v. Chappell, 791 F.3d 1155, 1159 (9th Cir. 2015) (“[A] party who fails to

file timely objections to a magistrate judge’s nondispositive order with the district

judge to whom the case is assigned forfeits its right to appellate review of that

order.” (citation and internal quotation marks omitted)); see also Anderson v.

Woodcreek Venture Ltd., 351 F.3d 911, 917 (9th Cir. 2003) (motion for leave to

amend a complaint is a nondispositive order).

      Because we affirm, Little’s request to order reassignment to a different judge

on remand, set forth in his replacement opening brief, is denied.

      Little’s request to dismiss the portions of his appeal addressing entry of

summary judgment (Docket Entry No. 60) is granted.

      Little’s request for oral argument (Docket Entry No. 60) is denied.

      AFFIRMED.




                                          2                                     14-15690